UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer£ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No T The number of shares outstanding of the issuer’s only class of common stock, as of October 27, 2010 was 50,429,782. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements. 3 Consolidated Statement of Income for the three and nine months ended September 30, 2010 and 2009. 3 Consolidated Balance Sheet as of September 30, 2010 and December31, 2009. 4 Consolidated Statement of Cash Flows for the three and nine months ended September 30, 2010 and 2009. 6 Notes to the Consolidated Financial Statements. 7 -Organization and Statement of Accounting Policies 7 -Capitalization 13 -Regulatory Proceedings 14 -Short-term Credit Arrangements 21 -Income Taxes 22 -Supplementary Information 23 -Pension and Other Benefits 23 -Related Party Transactions 25 -Commitments and Contingencies 25 -Connecticut Yankee Atomic Power Company 25 -Hydro-Quebec 26 -Environmental Concerns 26 -Middletown/Norwalk Transmission Project 28 -GenConn 28 -Property Tax Assessment 29 -Cross-Sound Cable Company, LLC 29 -Xcelecom 30 -Acquisition Purchase Agreement Termination Fee 30 -Fair Value of Financial Instruments 30 -Segment Information 33 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 35 -Major Influences on Financial Condition 35 -Pending Acquisition of The Southern Connecticut Gas Company, Connecticut Natural Gas Corporation and The Berkshire Gas Company 35 -The United Illuminating Company 36 -Liquidity and Capital Resources 42 -Financial Covenants 44 -2010 Capital Resource Projections 44 -Contractual and Contingent Obligations 45 -Critical Accounting Policies 45 -Off-Balance Sheet Arrangements 46 -New Accounting Standards 46 -Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 51 Item 4. Controls and Procedures. 52 PART II.OTHER INFORMATION Item 1A. Risk Factors. 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 55 Item 6. Exhibits. 55 SIGNATURES 56 - 2 - CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Operating Revenues (Note F) $ Operating Expenses Operation Purchased power Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Acquisition-related expenses (Note A) - - Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F), (Note H) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes and Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income (Loss) from Equity Investments 17 ) 45 Net Income $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic $ Earnings Per Share of Common Stock - Diluted $ Cash Dividends Declared per share of Common Stock $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) September 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Utility accounts receivable less allowance of $3,800 and $4,500, respectively Other accounts receivable Unbilled revenues Current regulatory assets Materials and supplies, at average cost Deferred income taxes Prepayments Current portion of derivative assets (Note C), (Note K) Other current assets Total Current Assets Other investments Equity investment in Related Party (Note H) 1 Other Total Other investments Property, Plant and Equipment at original cost In service Less, accumulated depreciation Construction work in progress Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) Other long-term receivable Derivative assets (Note C), (Note K) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) September 30, December 31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Current portion of derivative liabilities (Note C), (Note K) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation Other post-retirement benefits accrued Derivative liabilities (Note C), (Note K) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt Common Stock Equity Common stock Paid-in capital Retained earnings Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Nine Months Ended September 30, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation expense (Note A) Pension expense Allowance for funds used during construction (AFUDC) - equity ) ) Undistributed (earnings) losses in equity investments - Excess generation service charge ) ) Deferred transmission (income) expense ) Decoupling (income) expense ) Other non-cash items, net ) ) Changes in: Accounts receivable, net ) ) Unbilled revenues and other accounts receivable Prepayments ) ) Accounts payable ) Interest accrued Taxes accrued Accrued liabilities ) Accrued pension ) ) Other assets ) ) Other liabilities Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable (Note H) ) ) Plant expenditures including AFUDC debt ) ) Changes in restricted cash Other 59 Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of common stock Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments) - ) Payment of common stock dividend ) ) Other ) ) Net Cash provided by Financing Activities Unrestricted Cash and Temporary Cash Investments: Net change for the period Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ Related party note receivable (Note H) $ $
